PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $146.47. On or about July 14, 1982, the claimant was operating a 1980 Ford Mustang on Route 52, in the vicinity of Coaldale, Mercer County, West Virginia. In the course of this travel, the vehicle crossed a section of roadway which had been ditched across the roadway by respondent and filled with gravel. While crossing the ditch, claimant’s vehicle sustained damage to its tire, wheel and alignment. This occurred because of the negligence of the respondent and this negligence was the proximate cause of the claimant’s damages.
In view of the foregoing facts, the Court finds the respondent liable, and makes an award to the claimant in the amount stipulated.
Award of $146.47.